                                                      U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York


                                                     United States District Courthouse
                                                     300 Quarropas Street
                                                     White Plains, New York 10601


                                                      May 10, 2021
BY EMAIL

The Honorable Paul E. Davison                      So Ordered.
United States Magistrate Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601                       5/10/21

       Re:     United States v. Rashaad Harcum, 21 Mag. 4391

Dear Judge Davison:

        The complaint in the above-referenced case was originally filed under seal. On May 10,
2021, the defendant was arrested. As a result, the Government respectfully requests that the Court
unseal the complaint.


                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney


                                             By:      /s/ Derek Wikstrom
                                                      Derek Wikstrom
                                                      Assistant United States Attorney
                                                      Tel: (914) 993-1946

SO ORDERED:



_____________________________________
HONORABLE PAUL E. DAVISON
UNITED STATES MAGISTRATE JUDGE
